DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 15, the term “a hub” in line 1 respectively is indefinite because it is unclear if “a hub” of claims 14 and 15 is the same “hub” as that introduced in claim 10. For examination purposes, “a hub” of claims 14 and 15 will be interpreted as “the hub” of claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (US 5201712).
Regarding claim 1, Bryant discloses:
A method to control fluid flow in an obturator assembly (10; Fig. 1), the obturator assembly (10) comprising an obturator (30) movably positioned within a lumen (lumen of tubular portion 18) of a catheter (18), the method comprising: moving the obturator (30) from a proximal position (Fig. 1) to a distal position (Fig. 2), wherein in response to the obturator (30) being in the proximal position (Fig. 1), a distal end (34; Fig. 4) of the obturator (30) limits fluid flow through the lumen (Col. 3:63-67 – “Thus, when this free end portion of the obturator rod is positioned generally within the free end of the tubular portion 18, they cooperate to inhibit flow of liquid into the tubular portion 18. Thus, flow of blood into the catheter is inhibited, thereby avoiding patency loss.”), wherein in response to the obturator (30) being in the distal position (Fig. 2), the distal end (34) of the obturator (30) provides a fluid flow path through the lumen of the catheter (18) (Col. 4:13-17 – “the rod 34 is moved between a first, closed position (wherein the free end portion of the rod is retracted and seals the lumen), and a second, open position (wherein the rod is extended so that the grooves 38 are exposed to permit liquid flow through the catheter)”).
Regarding claim 2, Bryant discloses:
The method of claim 1, further comprising moving the obturator (10) from the distal position (Fig. 2) to the proximal position (Fig. 1) (Col. 3:63-67).
Regarding claim 3, Bryant discloses:
The method of claim 1, wherein the distal end (34) of the obturator (30) comprises a cylindrical portion (Fig. 3 – the distal end 34 of the obturator 30 occludes the lumen of the catheter 18 and would therefore be cylindrical) and a reduced outer diameter portion (38) proximate and proximal the cylindrical portion (Fig. 4), wherein in response to the obturator (30) being in the distal position (Fig. 2), the reduced outer diameter portion (38) is aligned with a distal opening (distal opening of catheter 18) of the lumen of the catheter (18) to provide the fluid flow path through the lumen of the catheter (Col. 4:13-17).
Regarding claim 10, Bryant discloses:
An obturator assembly (10; Fig. 1), comprising: a catheter (18), comprising a distal end (distal end of the catheter 18) and a proximal end (proximal end of the catheter 18), the catheter (18) forming a lumen (lumen of the catheter 18) extending between the distal end of the catheter (18) and the proximal end of the catheter (18); a hub (12) forming a central passage (20); and an obturator (30) extending distally from the hub (12), wherein the obturator (30) is movable from a proximal position (Fig. 1) to a distal position (Fig. 2), wherein in response to the obturator (30) being in the proximal position (Fig. 1), a distal end (34) of the obturator (30) limits fluid flow through the lumen (Col. 3:63-67 – “Thus, when this free end portion of the obturator rod is positioned generally within the free end of the tubular portion 18, they cooperate to inhibit flow of liquid into the tubular portion 18. Thus, flow of blood into the catheter is inhibited, thereby avoiding patency loss.”), wherein in response to the obturator (30) being in the distal position (Fig. 2), the distal end (34) of the obturator (30) provides a fluid flow path through the lumen of the catheter (18) (Col. 4:13-17 – “the rod 34 is moved between a first, closed position (wherein the free end portion of the rod is retracted and seals the lumen), and a second, open position (wherein the rod is extended so that the grooves 38 are exposed to permit liquid flow through the catheter)”).
Regarding claim 11, Bryant discloses:
The obturator assembly (10) of claim 10, wherein the distal end (34) of the obturator (30) comprises a cylindrical portion (Fig. 3 – the distal end 34 of the obturator 30 occludes the lumen of the catheter 18 and would therefore be cylindrical) and a reduced outer diameter portion (38) proximate and proximal the cylindrical portion (Fig. 4), wherein in response to the obturator (30) being in the distal position (Fig. 2), the reduced outer diameter portion (38) is aligned with a distal opening (distal opening of catheter 18) of the lumen of the catheter (18) to provide the fluid flow path through the lumen of the catheter (Col. 4:13-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view Hoffman et al (US 2009/0018529).
Regarding claim 4, Bryant discloses the method of claim 3 but is silent regarding “the catheter further comprises a diffuser opening, wherein in response to the obturator being in the proximal position, the cylindrical portion occludes the diffuser opening and the distal opening.” However, Hoffman teaches a fluid delivery catheter (Fig. 3) with an obturator (16), thus being in the same field of endeavor, with a distal opening and further comprises a diffuser opening in the form of a side port in order to provide fluid around the perimeter of the catheter and not only at the distal end of the catheter (¶0045-0046). The diffuser opening is occluded from the fluid source by the distal end of the obturator (Fig. 4). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a diffuser opening as taught by Hoffman in order to provide fluid around the perimeter of the device in addition to at the distal end of the device, as recognized by Hoffman.
Regarding claim 5, Bryant in view of Hoffman discloses the method of claim 4, wherein in response to the obturator as modified to accommodate the diffuser opening taught in view of Hoffman in the rejection of claim 4 above being in the distal position, the reduced outer diameter portion is also aligned with the diffuser hole (35) such that fluid is configured to flow through the diffuser hole (Fig. 3; ¶0046). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a diffuser opening as taught by Hoffman in order to provide fluid around the perimeter of the device in addition to at the distal end of the device, as recognized by Hoffman.
Regarding claim 12, Bryant discloses the obturator assembly of claim 11 but is silent regarding “the catheter further comprises a diffuser opening, wherein in response to the obturator being in the proximal position, the cylindrical portion occludes the diffuser opening and the distal opening.” However, Hoffman teaches a fluid delivery catheter (Fig. 3) with an obturator (16), thus being in the same field of endeavor, with a distal opening and further comprises a diffuser opening in the form of a side port in order to provide fluid around the perimeter of the catheter and not only at the distal end of the catheter (¶0045-0046). The diffuser opening is occluded from the fluid source by the distal end of the obturator (Fig. 4). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a diffuser opening as taught by Hoffman in order to provide fluid around the perimeter of the device in addition to at the distal end of the device, as recognized by Hoffman.
Regarding claim 13, Bryant in view of Hoffman discloses the obturator assembly of claim 12, wherein in response to the obturator as modified to accommodate the diffuser opening taught in view of Hoffman in the rejection of claim 12 above being in the distal position, the reduced outer diameter portion is also aligned with the diffuser hole (35) such that fluid is configured to flow through the diffuser hole (Fig. 3; ¶0046). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a diffuser opening as taught by Hoffman in order to provide fluid around the perimeter of the device in addition to at the distal end of the device, as recognized by Hoffman.
Claims 6-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of McGraw (US 2007/0016124).
Regarding claim 6, Bryant discloses the method of claim 1 but is silent regarding a step of “locking the obturator in the distal position.” Instead Bryant teaches keyway-like guides (36) that guide the obturator (30) between the distal and proximal positions (Figs. 1, 2). However, McGraw teaches a catheter and obturator system (Fig. 6), thus being in the same field of endeavor, that incorporates a step of locking the obturator (130) to the catheter (110) by using connectors (140, 145) in order to keep the two elements connected together during manipulation of the catheter (¶0046, 0047). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a step of locking as taught by McGraw in order to manipulate both the catheter and the obturator together during use of the device, as recognized by McGraw.
Regarding claim 7, Bryant in view of McGraw discloses the method of claim 6, wherein the obturator assembly as modified in view of McGraw in the rejection of claim 6 above comprises a hub (145) and a locking collar (140) operatively coupled to the hub (145), wherein the locking collar (140) is configured to lock the obturator (130) in the distal position (Fig. 7), wherein the locking collar (140) comprises a tab (149) configured to selectively interfere with a depression (groove formed in locking member 148) in the distal position (Fig. 7). As applied to Bryant, the locking collar would be the mounting collar (24) of Bryant, which already teaches keylike guides (36) to engage with an exterior surface of the obturator (30) via the obturator hub (32) (Col. 3:48-54). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a step of locking as taught by McGraw in order to manipulate both the catheter and the obturator together during use of the device, as recognized by McGraw.
Regarding claim 8, Bryant discloses the method of claim 1 but is silent regarding a step of “locking the obturator in the proximal position.” Instead Bryant teaches keyway-like guides (36) that guide the obturator (30) between the distal and proximal positions (Figs. 1, 2). However, McGraw teaches a catheter and obturator system (Fig. 6), thus being in the same field of endeavor, that incorporates a step of locking the obturator (130) to the catheter (110) by using connectors (140, 145) in order to keep the two elements connected together during manipulation of the catheter (¶0046, 0047). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a step of locking as taught by McGraw in order to manipulate both the catheter and the obturator together during use of the device, as recognized by McGraw. As applied to Bryant, it would be obvious to a person of ordinary skill in the art to incorporate such a locking mechanism at the proximal position of the device, as seen in Fig. 1 of Bryant, rather than the distal position of the device, as seen in Fig. 2 of Bryant. 
Regarding claim 9, Bryant in view of McGraw discloses the method of claim 8, wherein the obturator assembly as modified in view of McGraw in the rejection of claim 8 above comprises a hub (145) and a locking collar (140) operatively coupled to the hub (145), wherein the locking collar (140) is configured to lock the obturator (130), wherein the locking collar (140) comprises a tab (149) configured to selectively interfere with a depression (groove formed in locking member 148). As applied to Bryant, the locking collar would be the mounting collar (24) of Bryant, which already teaches keylike guides (36) to engage with an exterior surface of the obturator (30) via the obturator hub (32) (Col. 3:48-54) in the proximal position (Fig. 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a step of locking as taught by McGraw in order to manipulate both the catheter and the obturator together during use of the device, as recognized by McGraw.
Regarding claim 14, Bryant discloses the obturator assembly of claim 10 but is silent regarding “the obturator assembly comprises a hub and a locking collar operatively coupled to the hub, wherein the locking collar is configured to lock the obturator in the distal position, wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator in the distal position.” However, McGraw teaches a catheter and obturator system (Fig. 6), thus being in the same field of endeavor, comprising a hub (145) and a locking collar (140) operatively coupled to the hub (145), wherein the locking collar (140) is configured to lock the obturator (130) in the distal position (Fig. 7), wherein the locking collar (140) comprises a tab (149) configured to selectively interfere with a depression (groove formed in locking member 148) in the distal position (Fig. 7). As applied to Bryant, the locking collar would be the mounting collar (24) of Bryant, which already teaches keylike guides (36) to engage with an exterior surface of the obturator (30) via the obturator hub (32) (Col. 3:48-54). McGraw further teaches that such a locking configuration is used in order to keep the two elements connected together during manipulation of the catheter (¶0046, 0047). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a hub and locking collar as taught by McGraw in order to manipulate both the catheter and the obturator together during use of the device, as recognized by McGraw.
Regarding claim 15, Bryant discloses the obturator assembly of claim 10 but is silent regarding “the obturator assembly comprises a hub and a locking collar operatively coupled to the hub, wherein the locking collar is configured to lock the obturator in the proximal position, wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator in the proximal position.” However, McGraw teaches a catheter and obturator system (Fig. 6), thus being in the same field of endeavor, comprising a hub (145) and a locking collar (140) operatively coupled to the hub (145), wherein the locking collar (140) is configured to lock the obturator (130), wherein the locking collar (140) comprises a tab (149) configured to selectively interfere with a depression (groove formed in locking member 148). As applied to Bryant, the locking collar would be the mounting collar (24) of Bryant, which already teaches keylike guides (36) to engage with an exterior surface of the obturator (30) via the obturator hub (32) (Col. 3:48-54) in the proximal position (Fig. 1). McGraw further teaches that such a locking configuration is used in order to keep the two elements connected together during manipulation of the catheter (¶0046, 0047). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Bryant to incorporate a hub and locking collar as taught by McGraw in order to manipulate both the catheter and the obturator together during use of the device, as recognized by McGraw.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-10, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,744,299. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter as outlined below:
Instant claims
Patent claims
1. A method to control fluid flow in 

an obturator assembly, 










the obturator assembly comprising an obturator movably positioned within a lumen of a catheter, the method comprising: 

moving the obturator from a proximal position to a distal position, 




wherein in response to the obturator being in the proximal position, a distal end of the obturator limits fluid flow through the lumen, 

wherein in response to the obturator being in the distal position, the distal end of the obturator provides a fluid flow path through the lumen of the catheter.

6. The method of claim 1, further comprising locking the obturator in the distal position.





7. The method of claim 6, wherein 

the obturator assembly comprises a hub and a locking collar operatively coupled to the hub, 

wherein the locking collar is configured to lock the obturator in the distal position, 





wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator in the distal position.



8. The method of claim 1, further comprising locking the obturator in the proximal position.





9. The method of claim 8, 

wherein the obturator assembly comprises a hub and a locking collar operatively coupled to the hub, 

wherein the locking collar is configured to lock the obturator in the proximal position, 





wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator in the proximal position.
1. 

An obturator assembly, comprising: 

a hub forming a central passage; a catheter having a distal end and an opposing proximal end, the catheter including a small-bore connector at the proximal end coupled to the hub, the catheter forming a lumen extending between the distal end and the proximal end of the catheter, the lumen in fluid communication with the central passage; 

an obturator movably positioned within the lumen, 


the obturator movable between a first position and a second position, 

the obturator including a distal end having a tip portion, wherein, 

with the obturator in the first position, the distal end of the obturator limits fluid flow through the lumen and, 

with the obturator in the second position, the distal end of the obturator provides a fluid flow path through the lumen; and 


the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen, 




a locking collar operatively coupled to the hub, 


wherein, in the locked configuration, the locking collar is configured to prevent movement of the obturator within the lumen with the obturator in the first position or the second position (where the distal position is equivalent to the second position), 

wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator with the locking collar in the locked configuration (where the distal position is equivalent to the locked configuration).

the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen, 




a locking collar operatively coupled to the hub, 



wherein, in the locked configuration, the locking collar is configured to prevent movement of the obturator within the lumen with the obturator in the first position or the second position (where the proximal position is equivalent to the first position), 

wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator with the locking collar in the locked configuration (where the proximal position is equivalent to the locked configuration).
10. An obturator assembly, comprising: 



a catheter, comprising a distal end and a proximal end, 




the catheter forming a lumen extending between the distal end of the catheter and the proximal end of the catheter; 


a hub forming a central passage; and 

an obturator extending distally from the hub, 


wherein the obturator is movable from a proximal position to a distal position, 


wherein in response to the obturator being in the proximal position, a distal end of the obturator limits fluid flow through the lumen, 

wherein in response to the obturator being in the distal position, the distal end of the obturator provides a fluid flow path through the lumen of the catheter.

14. The obturator assembly of claim 10, 

wherein the obturator assembly comprises a hub and 

a locking collar operatively coupled to the hub, 

wherein the locking collar is configured to lock the obturator in the distal position, 










wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator in the distal position.



15. The obturator assembly of claim 10, 

wherein the obturator assembly comprises a hub and 

a locking collar operatively coupled to the hub, 

wherein the locking collar is configured to lock the obturator in the proximal position, 










wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator in the proximal position.
1. An obturator assembly, comprising: 

a hub forming a central passage; 

a catheter having a distal end and an opposing proximal end, 

the catheter including a small-bore connector at the proximal end coupled to the hub, 

the catheter forming a lumen extending between the distal end and the proximal end of the catheter, the lumen in fluid communication with the central passage; 

a hub forming a central passage; 

an obturator movably positioned within the lumen, 

the obturator movable between a first position and a second position, the obturator including a distal end having a tip portion, 

wherein, with the obturator in the first position, the distal end of the obturator limits fluid flow through the lumen and, 

with the obturator in the second position, the distal end of the obturator provides a fluid flow path through the lumen; and 







a locking collar operatively coupled to the hub, 

the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen, wherein, in the locked configuration, the locking collar is configured to prevent movement of the obturator within the lumen with the obturator in the first position or the second position (where the distal position is equivalent to the second position), 

wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator with the locking collar in the locked configuration (where the distal position is equivalent to the locked configuration).






a locking collar operatively coupled to the hub, 

the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen, wherein, in the locked configuration, the locking collar is configured to prevent movement of the obturator within the lumen with the obturator in the first position or the second position (where the proximal position is equivalent to the first position), 

wherein the locking collar comprises a tab configured to selectively interfere with a depression formed in the obturator with the locking collar in the locked configuration (where the proximal position is equivalent to the locked configuration).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783